COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                               January 29, 2015
                              No. 10-15-00014-CV
                    MERCURY COUNTY MUTUAL INSURANCE COMPANY
                                      v.
CALLIE HAYMAN, INDIVIDUALLY & AS THE NATURAL DAUGHTER OF DON EDWARD HAYMAN, DECEASED, & AS REPRESENTATIVE OF THE ESTATE OF DON EDWARD HAYMAN, DECEASED & JAMES BRADLEY RANDLEMAN, INDIVIDUALLY & AS THE NATURAL SON OF PATRICIA ROSE HAYMAN, DECEASED, & AS REPRESENTATIVE OF THE ESTATE OF PATRICIA ROSE HAYMAN DECEASED, & JAMES ORION LEONARD
                                       
                                       
                        From the 361[st] District Court
                             Brazos County, Texas
                          Trial Court No. 13-00156-CV
                                       
--------------------------------------------------------------------------------
JUDGMENT

	The Petition for Permission to Appeal Interlocutory Order has been considered by the Court.  The petition is denied.  Because the Court denied the petition, it does not have jurisdiction of the appeal, and therefore, it is the judgment of this Court that the appeal is dismissed.  	
	It is further ordered that Callie Hayman, individually and as the natural daughter of Don Edward Hayman, deceased, and as representative of the Estate of Don Edward Hayman, deceased; James Bradley Randleman, individually and as the natural son of Patricia Rose Hayman, deceased, and as representative of the Estate of Patricia Rose Hayman, deceased; and James Orion Leonard are awarded judgment against Mercury County Mutual Insurance Company for Callie Hayman's, individually and as the natural daughter of Don Edward Hayman, deceased, and as representative of the Estate of Don Edward Hayman, deceased; James Bradley Randleman's, individually and as the natural son of Patricia Rose Hayman, deceased, and as representative of the Estate of Patricia Rose Hayman, deceased; and James Orion Leonard's appellate costs that were paid, if any, by Callie Hayman, individually and as the natural daughter of Don Edward Hayman, deceased, and as representative of the Estate of Don Edward Hayman, deceased; James Bradley Randleman, individually and as the natural son of Patricia Rose Hayman, deceased, and as representative of the Estate of Patricia Rose Hayman, deceased; and James Orion Leonard; and all unpaid appellate court cost, if any, is taxed against Mercury County Mutual Insurance Company.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM

							SHARRI ROESSLER, CLERK

						By:    Nita Whitener			
							Deputy Clerk